Citation Nr: 1430763	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-02 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability; and if so, whether service connection is warranted for such disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1973.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans' Affairs Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss disability and whether new and material evidence has been received to reopen a claim for diabetes mellitus type II are addressed in the REMAND portion of the decision below, and are remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A December 2007 RO rating decision denied entitlement to service connection for bilateral hearing loss disability based on a finding that the condition neither occurred in nor was caused by active military service.  

2.  Evidence received since the December 2007 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss disability, and therefore, raises a reasonable possibility of substantiating the issue on appeal.




CONCLUSIONS OF LAW

1.  The December 2007 rating decision which denied entitlement to service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal regarding the issue decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed

II. Legal Criteria and Analysis

The Veteran seeks to reopen his claim for entitlement to service connection for bilateral hearing loss disability.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).

The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A December 2007 rating decision denied the Veteran entitlement to service connection for bilateral hearing loss disability because the evidence of record did not establish that he sustained the disability during active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in February 2009, which was denied by the RO in a June 2009 rating decision.  The Veteran has appealed.
 
Evidence of record at the time of the December 2007 rating decision included the Veteran's STRs, VA audiological evaluation, and statements by the Veteran in support of his claim.  The Veteran's STRs revealed a shift in hearing acuity between his entrance and separation hearing evaluations, but did not show a bilateral hearing loss disability for VA purposes.  Post-service treatment records reflected a diagnosis of SNHL that met VA standards for bilateral hearing loss disability, however, the audiological evaluator opined that the Veteran's current hearing loss disability was not attributed to the Veteran's active service, but rather to post-service occupational noise. 

Since the original December 2007 denial, the Veteran submitted August 2009 lay statements from his wife and son describing their personal impressions of the Veteran's practical hearing issues.  In particular, a lay statement from the Veteran's wife notes her reports of the Veteran having difficulty hearing her and engaging in conversations since 1974, around the time they married and shortly after his return from Vietnam. 

The Veteran's claim of entitlement to service connection for bilateral hearing loss disability was previously denied on the basis that the evidence did not show the hearing loss originated during his active service.  Thus, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran's current bilateral hearing loss had its onset during active service).  As the August 2009 statement from the Veteran's wife indicates that he may have suffered from a hearing loss disability shortly after separation from active service, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss disability.  Consequently, particularly in light of the "low threshold" enunciated in Shade, 24 Vet. App. 110 (2010), the Board finds that the claim for service connection for bilateral hearing loss disability must be reopened.  A de novo review of such claim is discussed in the remand portion below.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability.  To this extent, the appeal is granted.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

Upon review of the evidence of record, the Board finds that the October 2007 audiological evaluation did not contain sufficient rationale for the opinion that the Veteran's bilateral hearing loss disability was not caused by or a result of the Veteran's active service.  Specifically, the examiner did not explain the significance, if any, of the Veteran's apparent change in hearing acuity during active service, as is evidenced by his enlistment and separation examinations.  Therefore, the Board finds that the audiological evaluation is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is necessary to obtain a new audiological evaluation to determine the etiology of the Veteran's bilateral hearing loss disability.

Additionally, the Board notes that the Veteran's service personnel records (SPRs) have not been associated with the file.  As these records are pertinent to the Veteran's claim to reopen a claim of entitlement to service connection for diabetes mellitus type II, such records must be obtained and associated with the file.

Accordingly, the claim is REMANDED for the following action:

1. The Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  The claims folder should be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the evaluation and review of the claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his active service.

A complete rationale for all opinions express should be provided.  The examiner should specifically address the Veteran's shift in hearing acuity shown in active service.

2.The RO or AMC should obtain all the Veteran's SPRs and associate them with the Veteran's claims file.

3. The RO or AMC should ensure that all requested development is completed and then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


